Citation Nr: 0124135	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  94-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
diagnosed as idiopathic hand and foot dermatitis.

2.  Entitlement to service connection for a skin disorder, 
other than idiopathic hand and foot dermatitis, to include as 
due to an undiagnosed illness. 

3.  Entitlement to service connection for a headache 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability as a 
residual of Anthrax inoculations.

5.  Entitlement to service connection for a disability as a 
residual of sand flea bites.

6.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for neck pain, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for a disability as a 
residual of ammonia fumes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1968 and from December 1990 to June 1991.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1993 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In January 1999, the Board remanded the case to the RO for 
further development.  After development by the RO, the case 
has been returned to the Board for appellate consideration.

The issues of service connection for chronic fatigue, neck 
pain, and residuals of ammonia exposure are the subject of 
the Remand following the Order.  


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to 
substantiate his claims for service connection for a skin 
disorder, diagnosed as idiopathic hand and foot dermatitis; a 
skin disorder, other than idiopathic hand and foot 
dermatitis; a headache disorder; residuals of anthrax 
inoculations; and residuals of sand flea bites.  The RO has 
likewise obtained all evidence that is relevant to these 
claims, and obtained VA medical opinions in order to assist 
the veteran in substantiating these claims for VA 
compensation benefits.
 
2.  A VA physician has opined that the veteran presently has 
idiopathic hand and foot dermatitis that is as likely as not 
related to his service in during the Persian Gulf War.

3.  In addition to his idiopathic hand and foot dermatitis, 
the veteran has been diagnosed with various skin disorders to 
include seborrhea dermatitis, xerosis and eczema craquele, 
seborrheic keratosis solar lentigo and rosacea.

4.  The evidence does not show that the veteran's various 
skin disorders, other than idiopathic hand and foot 
dermatitis, are due to an undiagnosed illness.  

5.  A VA health care professional has opined that the 
veteran's present skin disorder, other than idiopathic hand 
and foot dermatis, are not related to his active service in 
the Persian Gulf. 

6.  The veteran has been diagnosed with atypical headaches of 
unknown etiology occurring once every six weeks.  

7.  A VA health care professional has opined that the veteran 
does not presently have any present manifestations of 
residuals of sand flea bites or anthrax inoculations.  
  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
idiopathic hand and foot dermatitis are met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5100-5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).

2.  A skin disorder, other than idiopathic hand and foot 
dermatitis, was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5100-5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2001).

3.  The criteria for establishing service connection for 
atypical headaches, due to an undiagnosed illness, are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5100-5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2001).

4.  A disability as a residual of anthrax inoculations was 
not incurred in or aggravated by active service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5100-5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.311 (2001).

5.  A disability as a residual of sand flea bites was not 
incurred in or aggravated by active service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5100-5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Considerations

At the onset, the Board must initially consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) on this 
claim.  See 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001); 
McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 
2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C. § 5103A; see also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment, VA 
examination, and VA hospitalization pertaining to the 
veteran's treatment for his claimed disabilities have been 
associated with the claims folder.  As VA has secured all 
medical records that the veteran has identified pertinent to 
this claim, VA's duty to assist the claimant in this regard 
is satisfied.  See 38 U.S.C. § 5103A; see also, 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

The veteran has been examined by VA in conjunction with this 
claims for service connection for a skin disorder, headaches, 
residuals of sand flea bites, and residual of anthrax 
inoculations.   Accordingly, those aspects of the "duty to 
assist" are satisfied.  The veteran has been advised of the 
evidence that would be necessary for him to substantiate his 
claims, by means of the various developmental letters from 
the RO, as well as statements of the case and supplemental 
statements of the case that have been issued during the 
appellate process.  See 38 U.S.C.A. § 5103(a); see also, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

II.  Analysis

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2001).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection for certain disabilities may be 
established for veterans who had prescribed service during 
the Vietnam Conflict.  A veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975 and who currently has one or more 
certain prescribed chronic diseases, shall be presumed to 
have been exposed during service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to an herbicide agent during such service.  
38 C.F.R. § 3.307 (a)(6)(iii) (2001).  The diseases that are 
afforded presumption due to herbicide exposure are chloracne, 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer; and soft-tissue 
sarcoma.  38 C.F.R. § 3.309 (e) (2001).  Recently, diabetes 
mellitus has been added to the list of diseases presumptive 
to Agent Orange exposure. 66 Fed. Reg. 23166-23169 (May 8, 
2001) (to be codified as amended at 38 C.F.R. § 3.309(e)).  
These prescribed diseases must become manifest to a 
compensable degree at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must become manifest to a compensable 
degree within one year after the last date of exposure to 
herbicide agents during active service, and respiratory 
cancers must become manifest to a compensable level within 30 
years after the last date of exposure to herbicide agents 
during active service.  38 C.F.R. § 3.307 (a)(6)(ii) (2001).  

In addition, service connection may also be established for a 
Persian Gulf veteran's undiagnosed illness upon showing that 
the veteran exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph 38 C.F.R. § 3.317(b), provided that 
such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and 
cannot be attributed to any known clinical diagnosis by 
history, physical examination, and laboratory tests.  
38 C.F.R. § 3.317 (a)(1) (2001).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.   
38 C.F.R. § 3.317 (a)(2) (2001).  Further, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(3) (2001).

For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b) (2001).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that (1) an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 38 C.F.R. § 3.317(c) (2001).

The evidence shows that the veteran served in the Republic of 
Vietnam during his first period of active duty.  Similarly, 
the evidence shows that the veteran served on active duty in 
Southwest Asia from December 1990 to June 1991.  As the 
veteran had active naval service in the Southwest Asia 
theater of operations during the Persian Gulf War, he is a 
"Persian Gulf veteran" as defined by applicable VA 
regulations.  38 C.F.R. § 3.317(d)(1) (2001).  


A.  Skin Disorder, Diagnosed as Hand and Feet Dermatitis

The veteran contends that he developed a skin disorder as 
result of his service in Southwest Asia during the Persian 
Gulf Wars.  After a review of the evidence, the Board finds 
that his contentions with respect to a skin disorder of the 
hands and feet are supported by the evidence and that service 
connection is therefore warranted.  

In March 1999, the veteran was afforded a VA skin examination 
to determine the etiology of any skin disorder presently 
manifested or indicated by the record.  The examiner 
indicated that a review of the veteran's entire medical 
record was reviewed.  Pertinent diagnosis was idiopathic hand 
and foot dermatitis, clear at present.  The veteran was not 
receiving treatment for this condition at the time of the 
examination.  It was noted that this condition demonstrated 
some chronicity.  The examiner noted that, because a 
definitive diagnosis cannot be made regarding the hand and 
foot dermatitis, it is as likely as not, that the condition 
is related to his service in the Persian Gulf.  

Although a skin disorder manifested by idiopathic hand and 
foot dermatitis is not shown in service, a VA medial 
professional has linked this disorder to the veteran's active 
naval service.  The examiner also noted that there was 
chronicity in the veteran's medical records.  The Board finds 
that service connection for this disorder is warranted on a 
direct basis.  Accordingly, the Board finds that his present 
skin disorder, manifested by idiopathic hand and foot 
dermatitis, resulted from active naval service.  Therefore, 
service connection is granted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

B.  Skin Disorder, Other than Idiopathic Hand and Foot 
Dermatitis

The Board notes that the evidence shows that the veteran 
presently has skin disorders other than idiopathic hand and 
foot dermatitis.  After a review of the evidence, the Board 
finds that service connection for a skin disorder, other than 
idiopathic hand and foot dermatitis is not warranted.

A December 1992 VA outpatient treatment record shows that the 
veteran complained of small scalp sores and scaling in his 
face like a sunburn since serving in Southwest Asia.  He also 
had red blotches on his neck.  A diagnosis of dermatitis is 
indicated.  

During a March 1993 VA skin examination, the veteran 
complained of developing a skin problem in 1990 while serving 
in Saudi Arabia.  He indicated that he developed numerous 
pustules on his scalp.  He indicated that he had been told 
that he had psoriasis.  He also reported an asymptomatic rash 
of one week duration in his groin area.  In addition, he had 
developed pigmented areas in his arms and torso.  Pertinent 
diagnoses were seborrhea dermatitis involving the hairy areas 
of the scalp, beard, anterior chest and abdomen; xerosis and 
eczema craquele, especially involving the calves and the 
inner thighs; multiple seborrheic keratosis involving the 
back and chest; areas of scattered seborrheic keratosis on 
his arms; and solar lentigo, primarily involving his upper 
arms.  

Post service VA outpatient treatment records show complaints 
of various skin problems to include pruritic rash in his 
scalp, mustache, eyebrows, and chin.  In addition, he 
complained of brown spots on his arms and neck and a non-
pruritic rash on his thigh.  He was noted to have "few 
scaling (greasy) lesions" on the top of the veteran's head 
and several red papules at the base of the scalp.  
Additionally, he had seborrheic keratoses on his hands, arms, 
neck, and back. 

A February 1994 VA Persian Gulf War Medical Evaluation 
completed by the University of Alabama (UAB), Division of 
Occupational and Environmental Medicine, shows that the 
veteran had a erythematous rash of the face and anterior 
neck.  Similarly, he was noted to have numerous seborrheic 
keratoses on his back, hands, and upper chest.

In March 1999, the veteran was afforded a VA skin 
examination.  The examiner noted that a review of the 
veteran's entire medical record was conducted.  He complained 
of patches of pustules over his scalp, mustache area, cheeks, 
and area behind his ears.  He also complained of numerous 
brown plaques over his chest and back.  The examiner 
diagnosed seborrheic dermatitis of the scalp and face and 
noted that this condition was chronic, should not result in 
any significant disability, and is an extremely common skin 
condition.  In addition, seborrheic keratosis was diagnosed 
which was noted to be chronic and would likely continue to 
increase over time.  Lastly, the examiner diagnosed rosacea.  
The examiner opined that the veteran's seborrheic dermatitis 
and rosacea were not related to his service in the Persian 
Gulf.  In addition, the veteran's seborrheic keratosis was 
noted to be "likely not related to service in the Persian 
Gulf."  

As set forth above, while the veteran has complaints of 
various skin problems, these conditions have been attributed 
to diagnosed conditions to include seborrhea dermatitis, 
xerosis and eczema craquele, seborrheic keratosis solar 
lentigo and rosacea.  As the veteran's complaints of skin 
disorders, other than idiopathic hand and foot dermatitis, 
are attributed to diagnosed conditions, service connection 
for these disorders due to an undiagnosed illness(es) is not 
warranted.  See 38 C.F.R. § 3.317 (2001).

The Board also notes that service connection for the 
veteran's variously diagnosed skin disorders due to exposure 
to herbicidal agents during service in Vietnam is not 
warranted.  None of the veteran's present skin disorders are 
a listed disability for which service connection as due to 
exposure to herbicidal agents may be established.  
Accordingly, presumptive service connection due to exposure 
to herbicidal agents during service in Vietnam is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2001).
 
Similarly, service connection on a direct basis is not 
warranted for skin conditions, other than idiopathic hand and 
foot dermatitis, as the evidence does not show that such 
conditions incurred in active service.  On the contrary, the 
veteran's most recent VA examination report indicates that 
his present skin conditions, other than his dermatitis of the 
hands and feet, were not related to his active duty service.  
See 38 C.F.R. § 3.303 (2001).  

The Board has considered various lays statements from fellow 
servicemen indicating that that the veteran was exposed to 
various substances to include burning oil, jet fuel, and 
chemicals during his active service.  In addition, these lay 
statements indicate that the veteran's health deteriorated 
following his active service.  However, these statements do 
not specifically indicate that the veteran was treated for, 
or complained, of skin conditions during active service.  
Accordingly, the Board finds these statements to be of no 
probative value.  

Based on the discussion above, the Board finds that service 
connection for a skin condition, other than idiopathic hand 
and foot dermatitis, is not warranted on a direct basis, as 
due to an undiagnosed illness, or as due to exposure to 
herbicidal agents.  38 U.S.C.A. §§ 1110, 5100-5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001); 66 Fed. Reg. 23166-23169 (May 8, 2001).  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.  

C.  Headache Disorder  

The veteran contends that he developed a headache disorder as 
a result of his service in Southwest Asia during the Persian 
Gulf War.  After a review of the evidence, the Board finds 
that his contentions with respect a headache disorder due to 
undiagnosed illness are supported by the evidence and that 
service connection is therefore warranted.  

Postservice VA and private outpatient treatment records show 
complaints of headaches.  In March 1999, the veteran was 
afforded a VA examination to determine the etiology of his 
headaches.  The veteran was diagnosed with atypical 
headaches, possibly atypical migraine; and sinus headaches, 
associated with a history of sinusitis.  The examiner noted 
that these two headaches seemed to be separate and of unknown 
etiology.  

Service medical records do not show that a headache disorder 
was manifested during active military service.  The Board 
notes that the veteran has headaches that have been medically 
attributed to his diagnosed sinusitis.  As these headaches 
have been attributed to a diagnosed condition disability, 
service connection as due to an undiagnosed illness is not 
warranted.  38 C.F.R. § 3.317 (2001).  However, the veteran 
was noted to have a separate headache disorder of atypical 
headaches that are possibly atypical migraine.  While the 
examiner noted that these headaches are possibly atypical 
headaches, they were noted to have an unknown etiology.  
While these atypical headaches were noted to represent 
"possibl[e] atypical migraine," the Board finds that this 
statement is too speculative to constitute a "known clinical 
diagnosis" under pertinent VA regulations.  

As stated previously, in order for service connection to be 
established for disability due to an undiagnosed illness, the 
disability must be manifested to a compensable degree.  
Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule), which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2001).  When a condition is not listed in the 
Schedule, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  The veteran's atypical headaches may be rated as 
analogous as migraine headaches under Diagnostic Code 8100.  
38 C.F.R. § 4.124a (2001).  Under these criteria, a 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  

In the present case, the March 1999 examination report 
indicates that the veteran complained of pressure and base of 
the skull headaches occurring approximately once every six 
weeks.  By means of a Statement of the Case issued in August 
1999, the RO determined that the veteran's atypical headaches 
did not reach a compensable level sufficient to established 
service connection due to undiagnosed illness.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102)).  

While the RO's determination that the veteran's disability 
does not rise to a compensable level does not appear to be 
incorrect, after a review of the evidence, the Board finds 
that there is sufficient evidence that of a present 
compensable level of severity associated with his atypical 
headaches.  While there is no clinical evidence of 
"characteristic prostrating attacks," the Board notes that 
the veteran's headaches occur with a frequency contemplated 
by a compensable evaluation.  Rather than remanding the case 
for another examination to determine whether his present 
atypical headaches may be manifested by characteristic 
prostrating attacks, the Board applying the benefit of the 
doubt, finds that the criteria for a compensable rating are 
met.  

Based on the discussion above, the Board finds that the 
veteran presently has atypical headaches of unknown etiology 
at a severity contemplated by a compensable disability 
evaluation.  Accordingly, service connection for this 
disability as due to undiagnosed illness is warranted.  
38 U.S.C.A. §§ 1110, 5100-5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.317 (2001).

D.  Residuals of Anthrax Inoculations

The veteran contends that he presently has disability 
resulting from Anthrax inoculations and sand flea bites that 
he received while on active duty.  The Board finds that his 
contentions are not supported by the evidence and that 
service connection is, therefore, not warranted.

While the veteran contends that he has present disability 
resulting from Anthrax shots and sand flea bites, the 
clinical evidence does not show that any disability has been 
attributed to either.  On the contrary, the March 1999 skin 
examination report indicates that after review the veteran's 
medical records and history, the examiner found that "there 
is absolutely no evidence of treatment, complaints, or 
findings that have any relation to do with sand flea bites."  
Similarly, the examiner could not find any relation to the 
veteran's present skin disabilities and his presently 
diagnosed skin disorders.  

The Board finds the veteran's contentions with respect to 
exposure to Anthrax vaccinations and sand flea bites is 
entirely credible.  However, in order to establish service 
connection for a particular disability, the evidence must 
show that a disability is currently manifest.  Brammer v. 
Derwinski, 3Vet. App. 223, 225 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
case where such incidents have resulted in a disability.  See 
38 U.S.C. § 1110.  In the absence of proof of present 
disability there can be no valid claim.)   As there is no 
evidence of a present disability, the veteran's claims for 
service connection for disability as residual of Anthrax 
inoculations or sand flea bites.  38 U.S.C.A. §§ 1110, 5100-
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2001).  

The Board has considered various lays statements from fellow 
servicemen indicating that that the veteran was exposed to 
various substances to include burning oil, jet fuel, and 
chemicals during his active service.  In addition, these lay 
statements indicate that the veteran's health deteriorated 
following his active service.  However, these statements do 
not specifically indicate that the veteran developed a 
residual disability resulting from either his anthrax 
inoculations or sand flea bites during active service.  
Accordingly, the Board finds these statements to be of no 
probative value.

The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claims for 
service connection, at any time.



ORDER

Service connection for a skin disorder, manifested by 
idiopathic hand and foot dermatitis, is granted, subject to 
the laws and regulations governing the payment of VA 
benefits.

Service connection for a skin disorder, other than idiopathic 
hand and foot dermatitis is denied.

Service connection for an atypical headache disorder, as 
secondary to an undiagnosed illness, is granted, subject to 
the laws and regulations governing the payment of VA 
benefits.

Service connection for residuals of Anthrax inoculations is 
denied.

Service connection for residuals of sand flea bites is 
denied.  


REMAND

In the present case, the issues of entitlement to service 
connection for chronic fatigue, neck pain, and residuals of 
ammonia exposure were the subject of the January 1999 Board 
Remand.  The RO was directed to schedule a VA examination for 
the purpose of determining the etiology of any chronic 
fatigue, neck pain, and residuals of ammonia exposure.  While 
VA examinations were scheduled and completed in March 1999, 
the examination reports do not contains opinions as to the 
etiology of these conditions.  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, a remand is necessary to comply with 
the prior Board Remand.

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA.  38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO should readjudicate the veteran's remaining claims 
with consideration of the Veterans Claims Assistance Act of 
2000 as well as recently implemented VA regulations.  See 
38 U.S.C.A. §§ 5100-5107 (West Supp. 2001); 66 Fed Reg. 45620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  In particular, the duty to 
assist requires VA to make "reasonable efforts to obtain 
relevant records (including private records)" and to provide 
a medical examination when such examination is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  

As the etiology of the veteran's claimed disabilities is 
paramount in the veteran's present claims, a Remand is 
necessary to comply with the duty to assist.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his chronic 
fatigue, neck pain, and residuals of 
ammonia exposure, since March 1999.  
After securing the necessary release, the 
RO should obtain these records.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  Following completion of the above, 
the RO should schedule the veteran for an 
examination by an appropriate medical 
expert(s) in order to determine if the 
veteran presently has a chronic 
disability manifested by fatigue, neck 
pain, and/or residuals of ammonia 
exposure.  All communications with the 
veteran must be documented.

The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
indicate on the examination report 
whether or not he or she reviewed the 
claims folder prior to the examination.  
All necessary tests should be conducted, 
and clinical findings should be recorded 
in detail.  The examiner should review 
the results of any testing prior to 
completion of the report.  A complete 
rationale for all conclusions reached 
should be recorded.  If these matters 
cannot be medically determined without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.  

a)  The examiner should indicate 
whether the veteran's reported 
chronic fatigue, neck pain, and 
residuals of ammonia exposure are 
objectively shown or otherwise 
indicated by the medical record.  

b)  If the examiner determines that 
residuals of ammonia exposure are 
presently shown, the residual 
disability should be identified.  

c)  For any disability manifested by 
chronic fatigue, neck pain, and/or 
residuals of ammonia exposure, the 
examiner should be requested to 
express an opinion as to whether the 
fatigue, neck pain, or residuals of 
ammonia exposure are due to an 
undiagnosed illness or to a 
clinically diagnosed disorder.

d)  If the veteran's fatigue, neck 
pain, or residuals of ammonia 
exposure are due to a clinically 
diagnosed disorder, the examiner 
should give an opinion as to whether 
the veteran's disorders "more 
likely than not," "at least as 
likely as not," or "not as least 
as likely as not" related to, or 
resulted from, the veteran's active 
duty service or any disability for 
which service connection has been 
established.

3.  The RO should advise the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

4. Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2001) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  If the veteran's 
claim remains denied, either in whole or 
in part, he and his representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that if there is additional 
evidence that can be obtained or generated, he should submit 
that evidence to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 



